Name: Commission Implementing Regulation (EU) 2015/983 of 24 June 2015 on the procedure for issuance of the European Professional Card and the application of the alert mechanism pursuant to Directive 2005/36/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: executive power and public service;  social affairs;  employment;  information technology and data processing;  education;  business classification;  health
 Date Published: nan

 25.6.2015 EN Official Journal of the European Union L 159/27 COMMISSION IMPLEMENTING REGULATION (EU) 2015/983 of 24 June 2015 on the procedure for issuance of the European Professional Card and the application of the alert mechanism pursuant to Directive 2005/36/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (1), and in particular Articles 4a(7), 4b(4), 4e(7) and 56a(8) thereof, After consulting the European Data Protection Supervisor, Whereas: (1) The procedure for issuance of a European Professional Card (EPC) and the application of the alert mechanism provided for in Directive 2005/36/EC is to be supported by the Internal Market Information System (IMI) established by Regulation (EU) No 1024/2012 of the European Parliament and of the Council (2). It is therefore appropriate to provide rules on the procedure for issuance of EPC and on the application of the alert mechanism in the same implementing act. (2) The Commission carried out an assessment, with the involvement of the relevant stakeholders and the Member States, on the suitability of introducing the EPC for doctors, nurses, pharmacists, physiotherapists, mountain guides, real estate agents and engineers. Following that assessment the Commission has selected five professions (nurses, pharmacists, physiotherapists, mountain guides and real estate agents) for which an EPC should be introduced. The selected professions meet the requirements set out in Article 4a(7) of Directive 2005/36/EC as regards their current or potential mobility figures, their regulation in Member States as well as interest expressed by relevant stakeholders. The introduction of the EPC for doctors, engineers, specialized nurses, and specialized pharmacists needs further assessment in relation to their compliance with the conditions laid down in Article 4a(7) of Directive 2005/36/EC. (3) In accordance with Article 12 of Regulation (EU) No 1024/2012 the online tool referred to in Article 4b(1) of Directive 2005/36/EC should be separate from the IMI and should not enable external actors to access the IMI. It is therefore necessary to provide for detailed rules on the procedure for submitting applications for an EPC via that online tool as well as the rules on receiving EPC applications in the IMI by the competent authorities. (4) In order to provide transparent requirements it is also important to specify the conditions for requesting supporting documents and information from the applicants under the EPC procedure, taking into account which documents may be required by the competent authorities of the host Member State pursuant to Article 7, Article 50(1) and Annex VII to Directive 2005/36/EC. It is therefore necessary to set out the list of documents and information, including the documents that should be issued by the competent authorities of the home Member State directly, the procedures for verification of authenticity and validity of the documents by the competent authority of the home Member State and the conditions for requesting certified copies and translations. In order to facilitate the handling of an EPC application, it is appropriate to define the respective roles of all the actors involved in the EPC procedure: the applicants, the competent authorities of the home and the host Member State including the competent authorities assigned with the task of allocating EPC applications. (5) In accordance with Article 4b(1) of Directive 2005/36/EC, a home Member State may also allow for written applications for the EPC. It is therefore necessary to set out the arrangements that the competent authority of the home Member State should put in place in cases of written applications. (6) In order to ensure that the workflow in IMI is not disrupted or impaired and the processing of an application is not delayed, it is necessary to clarify the procedures concerning payments in relation to processing of an EPC application. It is therefore appropriate to provide that an applicant pays to the competent authorities of the home and/or of the host Member States separately and only if an applicant is required to do so by the competent authorities concerned. (7) In order to provide the applicant with a possibility to receive evidence of the outcome of the EPC procedure, it is necessary to specify the format of the document that the applicant will be able to generate via the online tool referred to in Article 4b(1) of Directive 2005/36/EC and to provide guarantees that the electronic document was issued by the relevant competent authority and that it was not modified by external actors. In order to make sure that EPC is not confused with documents giving automatic authorisation to practice in the host Member State in cases of establishment, it is appropriate to provide for inclusion of a disclaimer to this effect in the EPC document. (8) The EPC procedure can lead to the adoption of different types of decisions by the competent authority of the home Member State or of the host Member State. It is therefore necessary to define the possible outcomes of an EPC procedure as well as to specify, where appropriate, the information to be included in the electronic document stating the outcome of the EPC procedure. (9) To facilitate the task of the competent authority of the host Member State and to ensure that the verification of an issued EPC by the interested third parties is easy and user-friendly, it is appropriate to provide a centralised, online verification system of the authenticity and the validity of an EPC by the interested third parties that have no access to the IMI. That verification system should be separate from the online tool referred to in Article 4b(1) of Directive 2005/36/EC. Such verification of the EPC should not provide access for interested third parties to the IMI. (10) In order to ensure data protection in relation to the application of the alert mechanism, it is necessary to specify the roles of the competent authorities handling incoming and outgoing alerts and the functionalities of the IMI in withdrawing, modifying and closing alerts and ensuring the security of data processing. (11) In order to facilitate the restriction of access to personal data to only those authorities who need to be informed Member States should designate authorities assigned with the task of coordinating incoming alerts. Member States should only grant access to the alert mechanism to those authorities which are directly concerned by the alert. In order to ensure that alerts are sent out only in cases when they are necessary Member States should be able to designate authorities assigned with the task of coordinating outgoing alerts. (12) Processing of personal data pursuant to this Regulation is subject to Directive 95/46/EC of the European Parliament and of the Council (3), Directive 2002/58/EC of the European Parliament and of the Council (4) and Regulation (EC) No 45/2001 of the European Parliament and of the Council (5). (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the recognition of professional qualifications, HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER AND THE PROCEDURE FOR THE ISSUANCE OF EPC Article 1 Subject matter This Regulation lays down rules on the procedure for the issuance of the European Professional Card (EPC) pursuant to Articles 4a to 4e of Directive 2005/36/EC for the professions listed in Annex I to this Regulation and on the application of the alert mechanism provided for in Article 56a of that Directive. Article 2 Competent authorities involved in EPC procedure 1. Each Member State shall designate competent authorities responsible for EPC applications for each of the professions listed in Annex I for their entire territory or, where appropriate, parts thereof. For the purpose of implementation of Article 7, each Member State shall assign to one or more competent authorities the task of allocating EPC applications to the relevant competent authority in its territory. 2. Member States shall register in the Internal Market Information System (IMI) established by Regulation (EU) No 1024/2012 at least one competent authority for each of the professions listed in Annex I to this Regulation, and at least one competent authority assigned with the task of allocating EPC applications in their territory by 18 January 2016. 3. The same competent authority may be designated as the competent authority responsible for EPC applications and as the competent authority assigned with the task of allocating EPC applications. Article 3 Submission of EPC applications online 1. An applicant shall create a secured personal account in the online tool referred to in Article 4b(1) of Directive 2005/36/EC for submission of an EPC application online. This online tool shall provide information on the purpose, scope and nature of the data processing, including information about the rights of the applicants as data subjects. The online tool shall request the explicit consent of the applicants regarding the processing of their personal data in the IMI. 2. The online tool referred to in Article 4b(1) of Directive 2005/36/EC shall provide for a possibility for the applicant to fill in all necessary information related to the EPC application referred to in Article 4 of this Regulation, to upload the copies of documents required for issuance of the EPC under Article 10(1) of this Regulation and to receive any information on the progress in processing of his EPC application online, including on the payments to be made. 3. The online tool shall also provide for a possibility for the applicant to submit any additional information or document, and to request rectification, deletion or blocking of his personal data contained in the IMI file online. Article 4 Information to be submitted with EPC applications An applicant shall provide the following information in the EPC application: (a) the identity of the applicant; (b) the profession concerned; (c) the Member State, where the applicant intends to be established or the Member State where the applicant intends to provide services on a temporary and occasional basis; (d) the Member State, where the applicant is legally established for the purpose of pursuing the activities concerned at the moment of application; (e) the purpose of the intended professional activity: (i) establishment; (ii) provision of services on a temporary and occasional basis; (f) choice of one of the following regimes: (i) in case of establishment, choice of either regimes:  automatic recognition pursuant Chapter III of Title III of Directive 2005/36/EC;  general system for recognition pursuant Chapter I of Title III of Directive 2005/36/EC; (ii) in case of provision of services on a temporary and occasional basis, choice of either regimes:  free provision of services with prior check of qualifications pursuant to Article 7(4) of Directive 2005/36/EC;  free provision of services without prior check of qualifications referred to in Article 7(4) of Directive 2005/36/EC; (g) other information specific to the regime referred to in point (f). For the purposes of point (d) of the first subparagraph, if the applicant is not legally established at the moment of application, he shall indicate the Member State where he has obtained the required professional qualification. If there is more than one Member State where the applicant has obtained his professional qualifications, he shall choose the Member State that is to receive his EPC application from among the Member States that issued a qualification. For the purposes of point (f) of the first subparagraph, if the applicant has not indicated the right regime, within the one week of receipt of EPC application the competent authority of the home Member State shall advise the applicant to resubmit application under the applicable regime. Where appropriate, the competent authority of the home Member State shall first consult the competent authority of the host Member State. Article 5 Data contained in the EPC applications Data relating to the identity of the applicant and the documents referred to in Article 10(1) shall be stored in the applicant's IMI file. That data shall be reusable for subsequent applications provided the applicant agrees to such reuse and the data is still valid. Article 6 Transfer of EPC applications to the relevant competent authority of the home Member State 1. The online tool referred to in Article 4b(1) of Directive 2005/36/EC shall transfer the EPC application to the IMI in a secure manner to be treated by the relevant competent authority in the home Member State referred to in paragraph 2 or 3 of this Article. 2. If the applicant is legally established in a Member State at the time of application, the IMI shall transfer the EPC application to the competent authority in the Member State where the applicant is legally established. The competent authority of the home Member State shall verify whether the applicant is legally established in that Member State and shall certify the fact of legal establishment in the IMI file. It shall also upload any relevant proof of the applicant's legal establishment or add a reference to the relevant national register. Where the competent authority of the home Member State is not in a position to confirm the applicant's legal establishment in its territory by any other means, it shall ask from the applicant for the evidence of his legal establishment, within one week of receipt of the EPC application referred to in Article 4b(3) of Directive 2005/36/EC. The competent authority of the home Member State shall consider those documents as missing documents pursuant to Articles 4b(3) and 4c(1) or 4d(1) of Directive 2005/36/EC. 3. In cases referred to in the second subparagraph of Article 4 of this Regulation, the IMI shall transfer the EPC application to the competent authority of the Member State that issued the required professional qualification. 4. The competent authorities in other Member States that issued evidence of professional qualifications shall cooperate and respond to any requests for information from the competent authority of the home Member State or from the competent authority of the host Member State during the EPC procedure as regards the EPC application. Article 7 The role of competent authorities allocating EPC applications 1. In cases where a Member State appoints more than one competent authority responsible for EPC applications for a given profession in its territory or parts of it, a competent authority assigned with the task of allocating EPC applications shall ensure that the application is sent without undue delay to the relevant competent authority in the territory of the Member State. 2. If the applicant has submitted the application to a Member State other than his home Member State as provided for in Article 6(2) or 6(3), the competent authority assigned with the task of allocating EPC applications in the Member State that received the application may refuse treating the application within one week of receipt of the EPC application and inform the applicant accordingly. Article 8 Processing of written applications by home Member State competent authorities 1. If a Member State allows for the submission of written EPC applications and upon receipt of such written application determines that it is not competent to deal with it pursuant to Articles 6(2) or (3), it may refuse to examine the application and inform the applicant accordingly within one week of receipt of the application. 2. In case of written EPC applications, the competent authority of the home Member State shall fill in the EPC application in the online tool referred to in Article 4b(1) of Directive 2005/36/EC on behalf of the applicant on the basis of the written EPC application submitted by the applicant. 3. The competent authority of the home Member State shall send updates to the applicant about the processing of the written EPC application, including any reminders pursuant to Article 4e(5) of Directive 2005/36/EC, or any other relevant information outside the IMI in accordance with national administrative procedures. It shall send the proof of the outcome of the EPC procedure referred to in Article 21 of this Regulation to the applicant without delay after the closure of the EPC procedure. Article 9 Procedures concerning payments 1. If the competent authority of home Member State charges fees for processing applications for EPC, it shall inform the applicant via the online tool referred to in Article 4b(1) of Directive 2005/36/EC, within one week of receipt of EPC application, about the amount to be paid, the means of payment, any references to be mentioned, the required proof of payment, and shall set a reasonable deadline for payment. 2. If the competent authority of the host Member State charges fees for processing applications for EPC, it shall provide the information referred to in paragraph 1 of this Article to the applicant via the online tool referred to in Article 4b(1) of Directive 2005/36/EC as soon as the EPC application was transmitted to it by the competent authority of the home Member State and shall set a reasonable deadline for payment. Article 10 The documents required for issuance of the EPC 1. The competent authorities of Member States may only require the following documents for the issuance of the EPC for establishment: (a) in case of automatic recognition provided for in Chapter III of Title III of Directive 2005/36/EC, the documents listed in point 1 of part A of Annex II to this Regulation; (b) in case of general system for recognition provided for in Chapter I of Title III of Directive 2005/36/EC, the documents listed in point 2 of part A of Annex II to this Regulation. The competent authorities of Member States may only require the documents listed in part B of Annex II for issuing the EPC for temporary and occasional provision of services. The documents referred to in points 1(d) and 2(g) of part A and points (a), (c) and (d) of part B of Annex II shall only be requested from the applicant if so required by the competent authority of the host Member State. 2. Member States shall specify the documents required for issuing EPC and shall communicate this information to other Member States via IMI. 3. Documents required in accordance with paragraphs 1 and 2 of this Article shall be considered missing documents pursuant to Articles 4b(3) and 4c(1) or 4d(1) of Directive 2005/36/EC. Article 11 Handling of documents issued by the competent authority of the home Member State 1. Where the competent authority of the home Member State has been designated as responsible under national laws to issue any of the documents required for the issuance of the EPC under Article 10, it shall directly upload those documents in the IMI. 2. By derogation from Article 10(3) of this Regulation, the competent authority of the home Member State shall not consider documents referred to in paragraph 1 of this Article as missing documents pursuant to Articles 4b(3) and 4c(1) or 4d(1) of Directive 2005/36/EC, where those documents have not been uploaded in the IMI in accordance with paragraph 1. 3. The online tool referred to in Article 4b(1) of Directive 2005/36/EC shall provide for a possibility for the applicant to upload copies of any required supporting documents issued by the competent authorities of the home Member State. Article 12 Handling of documents that are not issued by the competent authority of the home Member State 1. By derogation from Article 10(3) of this Regulation, if the applicant fails to provide any document referred to in points 2(c) and (d) of Part A or point (d) of Part B of Annex II to this Regulation with the EPC application, the competent authority of the home Member State shall not consider those documents as missing documents pursuant to Articles 4b(3) and 4d(1) of Directive 2005/36/EC. 2. The competent authority of the host Member State may ask for the submission of the documents referred to in paragraph 1 of this Article directly from the applicant or from the home Member State pursuant to Article 4d(3) of Directive 2005/36/EC. 3. If the applicant fails to provide documents following request of host Member State referred to in paragraph 2, the competent authority of the host Member State shall take the decision on the issuance of the EPC based on the information available. Article 13 Documents proving knowledge of languages 1. The online tool referred to in Article 4b(1) of Directive 2005/36/EC shall provide for a possibility for the applicant to submit any document proving knowledge of a language, which may be required by the host Member State pursuant to Article 53 of that Directive after issuance of the EPC. 2. Documentary proof of knowledge of languages shall not be part of the documents required for issuing EPC. 3. The competent authority of host Member State may not refuse to issue an EPC based on the lack of the proof of knowledge of languages referred to in Article 53 of Directive 2005/36/EC. Article 14 Verification of authenticity and validity of documents required for the issuance of the EPC 1. In cases where the competent authority of the home Member State has issued any document required for the issuance of the EPC under Article 10, it shall certify in the IMI file that the document is valid and authentic. 2. In the event of duly justified doubts, where the required document was issued by another national body of the home Member State, the competent authority of the home Member State shall ask the relevant national body to confirm the validity and authenticity of the document. After receiving confirmation, it shall certify in IMI that the document is valid and authentic. 3. If a document was issued in another Member State, the competent authority of the home Member State shall contact via IMI the competent authority of the other Member State responsible for EPC applications (or other relevant national body of the other Member State registered in IMI) to verify the validity and authenticity of the document. After completion of verification, it shall certify in IMI that the competent authority of the other Member State has confirmed that the document is valid and authentic. In cases referred to in the first subparagraph, the competent authorities of the other Member State responsible for EPC applications (or other relevant national bodies of other Member State registered in IMI) shall cooperate and respond without delay to any requests for information from the competent authority of the home Member State. 4. Prior to certifying the authenticity and validity of the document issued and uploaded in the IMI pursuant to Article 11(1) of this Regulation, the competent authority of the home Member State shall describe the contents of every document in the pre-structured fields of IMI. Where appropriate, the competent authority of home Member State shall ensure that the information describing the documents submitted by the applicant through the online tool referred to in Article 4b(1) of Directive 2005/36/EC are accurate. Article 15 Conditions for requesting certified copies 1. The competent authority of the home Member State shall inform the applicant within the time limits provided for in Articles 4c(1) and 4d(1) of Directive 2005/36/EC about a need to submit a certified copy only if the relevant national body in the home Member State or the competent authority or a relevant national body in another Member State failed to confirm the validity and authenticity of a required document pursuant to verification procedures set out in Article 14 of this Regulation and if such certified copies are required by the host Member State pursuant to paragraph 2 of this Article. In cases referred to in subparagraph 3 of Article 6(2) of this Regulation and in the event of duly justified doubts, the competent authority of the home Member State may require from the applicant within the time limits provided for in Articles 4c(1) and 4d(1) of Directive 2005/36/EC to submit a certified copy of the evidence of his legal establishment. 2. Member States shall specify in IMI the documents for which they require certified copies from the applicant pursuant to paragraph 1 and shall communicate this information to other Member States via IMI. 3. Paragraphs 1 and 2 of this Article shall be without prejudice to the rights of the competent authority of the host Member State to request additional information or the submission of a certified copy in the event of duly justified doubts from the competent authority of the home Member State pursuant to Articles 4d(2) and (3) of Directive 2005/36/EC. 4. In the event of duly justified doubts, the competent authority of the host Member State may request the applicant to submit a certified copy and may set a reasonable deadline for response. Article 16 Handling of certified copies 1. Member States shall specify in IMI the types of certified copies that are acceptable in their territory pursuant to the legislative, regulatory or administrative provisions of that Member State and shall communicate this information to other Member States via IMI. 2. The competent authorities of Member States shall accept certified copies issued in another Member State pursuant to the legislative, regulatory or administrative provisions of that Member State. 3. In cases of duly justified doubts concerning the validity and authenticity of a copy certified in another Member State, the competent authorities shall address a request for additional information to the relevant competent authorities in the other Member State via IMI. The competent authorities of the other Member States shall cooperate and respond without undue delay. 4. Upon receipt of a certified copy from the applicant, the competent authority shall upload an electronic version of a certified document and certify in the IMI file that the copy is authentic. 5. The applicant may present the original of a document instead of a certified copy to the competent authority of the home Member State, who shall then attest in the IMI file that the electronic copy of an original document is authentic. 6. If the applicant fails to provide a certified copy of a required document within the time limit provided for in Article 4d(1) of Directive 2005/36/EC, this shall not suspend the time limits for the transfer of the application to the competent authority of the host Member State. The document shall be marked in the IMI as pending confirmation of authenticity and validity until a certified copy is received and uploaded by the competent authority of the home Member State. 7. If the applicant fails to provide a certified copy of a required document within the time limit provided for in Article 4c(1) of Directive 2005/36/EC, the competent authority of the home Member State may refuse to issue EPC for the temporary and occasional provision of services other than those covered pursuant to Article 7(4) of Directive 2005/36/EC. 8. In the event that the competent authority of the host Member State does not receive a certified copy of a required document either from the competent authority of the home Member State or from the applicant, it may take a decision based on the information available within the time limits provided for in paragraphs 2 and 3 and the second subparagraph of paragraph 5 of Article 4d of Directive 2005/36/EC. Article 17 Translation requests by the competent authority of the home Member State 1. The competent authorities of the home Member State may request ordinary or certified translation of the following supporting documents for EPC application only upon specific request of the competent authority of the host Member State pursuant to Article 18(1): (a) proof of nationality of the applicant; (b) the evidence of formal qualifications referred to in point 1(b) of part A of Annex II issued in the home Member State; (c) the certificates referred to in points 1(c) and 2(f) of part A of Annex II issued by competent authorities responsible for EPC applications or other relevant national bodies of the home Member State; (d) the attestation of legal establishment referred to in point (b) of part B of Annex II and the third subparagraph of Article 6(2) of this Regulation, and the documents, which may be required pursuant to point 1(d) of Annex VII and points (b) and (e) of Article 7(2) of Directive 2005/36/EC, issued by competent authorities responsible for EPC applications or other relevant national bodies of the home Member State. 2. Each Member State shall specify in IMI the documents for which its competent authorities, acting as the competent authorities of the host Member State, require ordinary or certified translations from the applicant pursuant to paragraphs 3 and 4 and the acceptable languages, and shall communicate this information to other Member States via IMI. 3. By derogation from paragraph 1, the competent authority of the home Member State shall request from the applicant, within the first week following receipt of an EPC application pursuant to Articles 4b(3), and 4c(1) or 4d(1) of Directive 2005/36/EC, translations of the required documents specified in Annex II, into the languages acceptable by the competent authority of the host Member State, if translation of those documents is required by the competent authority of the host Member State pursuant to paragraph 2 of this Article. 4. If the applicant has provided documents referred to in points 2(c) and (d) of part A or point (d) of part B of Annex II with the EPC application, the competent authority of the home Member State shall request translations of those documents into the languages acceptable by the competent authority of the host Member State. 5. If the applicant fails to provide any requested translations of the documents referred to in paragraph 4 of this Article, the competent authority of the home Member State shall not consider those translations as missing documents pursuant to Article 4b(3) and 4d(1) of Directive 2005/36/EC. Article 18 Translation requests by the competent authority of the host Member State 1. In the event of duly justified doubts the competent authority of the host Member State may request additional information, including ordinary or certified translations, from the competent authority of the home Member State pursuant to Articles 4d(2) and (3) of Directive 2005/36/EC. 2. In cases referred to in paragraph 1, the competent authority of the host Member State may also request the applicant to submit ordinary or certified translations and may fix a reasonable deadline for response. 3. In the event that the competent authority of the host Member State does not receive a requested translation either from the competent authority of the home Member State or the applicant, it may take a decision based on the information available within the time limits provided for in paragraphs 2 and 3 and the second subparagraph of paragraph 5 of Article 4d of Directive 2005/36/EC. Article 19 Handling of certified translations by the competent authorities of the Member States 1. Each Member State shall specify in IMI what certified translations are acceptable in its territory pursuant to the legislative, regulatory or administrative provisions of that Member State and shall communicate this information to other Member States via IMI. 2. The competent authorities of Member States shall accept certified translations issued in another Member State pursuant to the legislative, regulatory or administrative provisions of that Member State. 3. In cases of duly justified doubts concerning the validity and authenticity of a translation certified in another Member State, a Member State competent authority shall send a request for additional information to the relevant authorities in the other Member State via IMI. In such cases, the relevant authorities of other Member States shall cooperate and respond without delay. 4. Upon receipt of a certified translation from the applicant and subject to paragraph 3, a Member State competent authority shall upload an electronic copy of a certified translation and certify in the IMI file that the translation is certified. 5. Before certified translations are requested, in cases of duly justified doubts on any of the documents mentioned in Article 17(1), the competent authority of the host Member State shall address a request for additional information via IMI to the competent authority of the home Member State or competent authorities of other Member States that have issued the relevant document. Article 20 Decisions on the EPC 1. For establishment and for the temporary and occasional provision of services pursuant to Article 7(4) of Directive 2005/36/EC, the competent authority of the host Member State shall take either a decision to issue the EPC, a decision to refuse to issue the EPC, a decision to apply compensation measures pursuant to Article 14 or Article 7(4) of Directive 2005/36/EC, or a decision to extend the validity of the EPC for the temporary and occasional provision of services pursuant to Article 7(4) of Directive 2005/36/EC. 2. For temporary and occasional provision of services other than those covered by Article 7(4) of Directive 2005/36/EC, the competent authority of the home Member State shall take either a decision to issue the EPC, a decision to refuse to issue the EPC, or a decision to extend the validity of issued EPC. 3. In cases where a competent authority of the host Member State takes a decision to apply compensation measures to the applicant pursuant to Article 14 or Article 7(4) of Directive 2005/36/EC, such a decision shall also contain information on the contents of compensation measures imposed, the justification for the compensation measures and any obligations of the applicant to inform the competent authority on the completion of the compensation measures. The examination of EPC application shall be suspended until completion of the compensation measures by the applicant. Upon successful completion of compensation measures, the applicant shall inform, through the online tool referred to in Article 4b(1) of Directive 2005/36/EC, the competent authority of the host Member State about it, if so required by the authority. In cases where a competent authority of the host Member State takes a decision to apply compensation measures pursuant to Article 7(4) of Directive 2005/36/EC, the competent authority of the host Member State shall certify in the IMI whether it has given the applicant an opportunity to take the aptitude test within one month of its decision to apply compensation measures. The competent authority of the host Member State shall confirm in the IMI the successful completion of compensation measures and shall issue the EPC. 4. In cases where a competent authority of the host Member State takes a decision to refuse to issue the EPC, such decision shall also set out the justifications. Member States shall ensure that appropriate judicial remedies are available to the individual concerned in respect of a decision to refuse to issue an EPC and shall provide the applicant with information on the rights to appeal under national law. 5. The IMI shall provide for a possibility for the Member State competent authorities to take a decision to revoke an issued EPC in duly justified cases. Such decision shall also set out the justification for the revocation. Member States shall ensure that appropriate judicial remedies are available to the individual concerned in respect of a decision to revoke an issued EPC and shall provide the applicant with information on the rights to appeal under national law. Article 21 Outcome of the EPC procedure 1. The online tool referred to in Article 4b(1) of Directive 2005/36/EC shall provide for a possibility for the applicant to generate an electronic document stating the outcome of the EPC procedure and to download any evidence related to the outcome of the EPC procedure. 2. Where the EPC is issued (including cases referred to in the first subparagraph of paragraph 5 of Article 4d of Directive 2005/36/EC), the electronic document shall contain the information set out in Article 4e(4) of Directive 2005/36/EC and, in the case of EPC for establishment, shall contain a disclaimer that the EPC does not constitute an authorisation to practise the profession in the host Member State. 3. The electronic document shall include security features to ensure the following: (a) its authenticity, guaranteeing that the document has been generated by a competent authority registered and operational in the IMI and that its content is a genuine report of the data; (b) its integrity, certifying that the file containing the document had not been modified or altered by an external actor since its creation in the IMI system at a certain date and time. Article 22 Verification of EPC by interested third parties 1. The European Commission shall provide an online verification system which enables interested third parties who do not have access to the IMI to verify on-line the validity and authenticity of the EPC. 2. In the case of updates of the IMI file on the right of the EPC holder to pursue professional activities pursuant to Article 4e(1) of Directive 2005/36/EC, a message shall be displayed advising interested third parties to contact the competent authority of the host Member State for more information. The message shall be worded in a neutral way, taking into account the need to ensure the presumption of innocence of the EPC holder. In the case of EPC for establishment, a message shall also be displayed containing a disclaimer that the EPC does not constitute an authorisation to practise the profession in the host Member State. CHAPTER II PROCEDURES FOR HANDLING ALERTS Article 23 Authorities involved in the alert mechanism 1. Member States shall appoint competent authorities to handle outgoing and incoming alerts pursuant to Article 56a(1) or (3) of Directive 2005/36/EC. 2. In order to ensure that incoming alerts are only handled by the relevant competent authorities, each Member State shall assign the task of coordinating incoming alerts to one or more competent authorities. These competent authorities shall ensure that alerts are assigned to the appropriate competent authorities without undue delay. 3. Member States may assign the task of coordinating outgoing alerts to one or more competent authorities. Article 24 Information contained in an alert 1. Alerts shall contain the information set out in Article 56a(2) or (3) of Directive 2005/36/EC. 2. Only competent authorities appointed to handle an alert pursuant to Article 56a(1) or (3) of Directive 2005/36/EC, shall have access to the information referred to in paragraph 1 of this Article. 3. Competent authorities assigned with the task of coordinating incoming alerts shall only have access to the data referred to in point (b) and (d) of Article 56a(2) of Directive 2005/36/EC, unless the alert was subsequently also assigned to them as an authority handling incoming alerts. 4. In case a competent authority handling incoming alerts needs other information than that set out in Article 56a(2) or (3) of Directive 2005/36/EC, it shall use the IMI information request functionality, as provided for in Article 56(2a) of Directive 2005/36/EC. Article 25 Alert concerning a holder of an EPC 1. Pursuant to Article 4e(1) of Directive 2005/36/EC where the holder of an EPC is subject to an alert, the competent authorities that dealt with the EPC application under Article 2(1) of this Regulation shall ensure the update of the corresponding IMI file with information contained in the alert including any consequences for the pursuit of the professional activities. 2. To ensure that updates of the IMI files are carried out in a timely manner, Member States shall grant access to the incoming alerts for the competent authorities responsible for handling EPC applications under Article 2(1). 3. The holder of an EPC shall be informed of updates referred to in paragraph 1 of this Article through the online tool referred to in Article 4b(1) of Directive 2005/36/EC or by other means in the case of a written application under Article 8. Article 26 Access to alerts in IMI The IMI shall provide for a possibility for the competent authorities handling incoming or outgoing alerts to consult any alert they sent or received in IMI and for which the closure procedure referred to in Article 28 has not been launched. Article 27 IMI functionalities for alerts IMI shall provide the following functionalities to be undertaken by the competent authorities appointed to handle incoming and outgoing alerts: (a) sending alerts as provided for in Article 56a(1), (2) and (3) of Directive 2005/36/EC; (b) withdrawing alerts which have been sent on the basis of a decision which has been subsequently revoked or annulled; (c) correcting information contained in alerts and modifying alerts; (d) closing and deleting alerts as provided for in Article 56a(5) and(7) of Directive 2005/36/EC. Article 28 Closure, deletion and modification of alerts 1. Data regarding alerts may be processed within IMI for as long as they are valid including the completion of the closure procedure referred to in Article 56a(7) of Directive 2005/36/EC. 2. When the alert is no longer valid due to the expiry of the sanction, in cases not covered by paragraph 5 of this Article, the competent authority which sent the alert as provided for in Article 56a(1) of Directive 2005/36/EC shall modify its content or close the alert within three days from the adoption of the relevant decision, or receiving the relevant information where adoption of such decision is not required under national law. The competent authorities that handled the incoming alert and the professional concerned shall be immediately informed about any modifications concerning the alert. 3. The IMI shall send regular reminders for the competent authorities which handled the outgoing alert to verify whether the information contained in the alert is still valid. 4. In case of a revoking decision, the alert shall be immediately closed by the competent authority which originally sent it and personal data shall be deleted from the IMI within three days as provided for in Article 56a(7) of Directive 2005/36/EC. 5. In the case of a sanction that has expired on the date specified in Article 56a(5) of Directive 2005/36/EC the alert shall be automatically closed by the IMI and personal data shall be deleted from the system within three days as provided for in Article 56a(7) of Directive 2005/36/EC. CHAPTER III FINAL PROVISIONS Article 29 Entry into force and date of application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 18 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 255, 30.9.2005, p. 22. (2) Regulation (EU) No 1024/2012 of the European Parliament and of the Council of 25 October 2012 on administrative cooperation through the Internal Market Information System and repealing Commission Decision 2008/49/EC (the IMI Regulation) (OJ L 316, 14.11.2012, p. 1). (3) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (4) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (OJ L 201, 31.7.2002, p. 37). (5) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1.). ANNEX I Professions eligible for the EPC 1. Nurses responsible for general care; 2. Pharmacists (basic training); 3. Physiotherapists; 4. Mountain guides; 5. Real estate agents. ANNEX II Documents required for the issuance of the EPC A. RECOGNITION OF QUALIFICATIONS IN CASE OF ESTABLISHMENT 1. Automatic recognition (Chapter III of Title III of Directive 2005/36/EC) The following documents are required for the issuance of the EPC under this regime: (a) proof of nationality of the applicant (identity card or a passport or other evidence accepted pursuant to the national provisions of the home Member State); and where the proof of nationality does not attest the place of birth, a document attesting the place of birth of the applicant; and for nationals of non-EEA countries, a document proving that a third country national can benefit from rights provided for in Directive 2005/36/EC pursuant to relevant EU laws, e.g., Directive 2004/38/EC of the European Parliament and of the Council (1), Council Directive 2003/109/EC (2), Council Directive 2004/83/EC (3), or Council Directive 2009/50/EC (4); (b) evidence of formal qualifications, and, where appropriate, a certificate accompanying the evidence of formal qualifications; (c) one of the following certificates depending on profession and situation of the applicant: (i) a certificate of conformity referred to in Annex VII.2 to Directive 2005/36/EC, where the evidence of formal qualification satisfies the conditions of required training; (ii) a certificate of change of denomination referred to in Article 23(6) of Directive 2005/36/EC, where the title of formal qualification does not correspond to the titles listed in points 5.2.2 or 5.6.2 of Annex V to Directive 2005/36/EC, but the qualification satisfies the conditions of required training; (iii) a certificate of acquired rights referred to in Articles 23, 33 or 33a of Directive 2005/36/EC attesting that the holder of qualifications has been effectively and lawfully engaged in the activities in question for at least the minimum required period and attesting the specific requirements of those Articles, where the training began before the reference dates laid down in points 5.2.2 or 5.6.2 of Annex V to Directive 2005/36/EC, and the evidence of formal qualification that does not satisfy all the conditions of required training; (d) documents required in accordance with points 1(d) to (g) of Annex VII to Directive 2005/36/EC. 2. General system for recognition (Chapter I of Title III of Directive 2005/36/EC) The following documents are required for the issuance of the EPC under this regime: (a) proof of nationality and other documents referred to in point 1(a); (b) attestation of professional competence or the evidence formal qualification, as appropriate and where appropriate an evidence pursuant to Article 12 of Directive 2005/36/EC; (c) documents providing additional information about the training concerning the total duration of the studies, subjects studied and in which proportion, and where appropriate, the balance between the theoretical and the practical part; (d) the following documents concerning qualifications that might compensate for substantial differences between qualifications and mitigate the risk of compensation measures: (i) documents containing information on continuous professional development, seminars, other forms of training and life-long learning pursuant to Article 14(5); (ii) a copy of any proof of professional experience, which clearly identifies the professional activity exercised by the applicant; (e) where appropriate, proof of professional experience referred to in first subparagraph of Article 13(2) of Directive 2005/36/EC, provided that the documents clearly identify the professional activities concerned; (f) for the migrants meeting the requirements set out in Article 3(3) of Directive 2005/36/EC, a certificate of professional experience proving three years of professional experience issued by the competent authority in the Member State which recognised the third country qualification pursuant to Article 2(2) of Directive 2005/36/EC, or, if the competent authority concerned is unable to certify the professional experience of the applicant, other proof of professional experience, which clearly identifies the professional activities concerned. (g) documents required in accordance with points 1(d) to (g) of Annex VII to Directive 2005/36/EC. B. TEMPORARY PROVISION OF SERVICES (Title II of Directive 2005/36/EC) The following documents are required in case of the first provision of services or if there is material change in situation of the applicant pursuant to Article 7(2) of Directive 2005/36/EC: (a) proof of nationality and other documents referred to in point 1(a) of Part A; (b) in cases of the third subparagraph of Article 6(2) of this Regulation, an attestation of legal establishment in the home Member State referred to in Article 7(2)(b) of Directive 2005/36/EC; (c) documents required in accordance with Article 7(2)(b) concerning the right to practice of a professional and other documents required in accordance with Article 7(2)(c) to (e) of Directive 2005/36/EC; (d) where the host Member State applies prior check of qualifications pursuant to Article 7(4) of Directive 2005/36/EC, documents providing additional information about the training referred to in points 2(c) and (d) of Part A of this Annex. (1) Directive 2004/38/EC of the European Parliament and of the Council of 29 April 2004 on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States amending Regulation (EEC) No 1612/68 and repealing Directives 64/221/EEC, 68/360/EEC, 72/194/EEC, 73/148/EEC, 75/34/EEC, 75/35/EEC, 90/364/EEC, 90/365/EEC and 93/96/EEC (Text with EEA relevance) (OJ L 158, 30.4.2004, p. 77 123) (2) Council Directive 2003/109/EC of 25 November 2003 concerning the status of third-country nationals who are long-term residents (OJ L 16, 23.1.2004, p. 44 53) (3) Council Directive 2004/83/EC of 29 April 2004 on minimum standards for the qualification and status of third country nationals or stateless persons as refugees or as persons who otherwise need international protection and the content of the protection granted (OJ L 304, 30.9.2004, p. 12 23) (4) Council Directive 2009/50/EC of 25 May 2009 on the conditions of entry and residence of third-country nationals for the purposes of highly qualified employment (OJ L 155, 18.6.2009, p. 17 29)